In the

    United States Court of Appeals
                 For the Seventh Circuit
No. 13-3510

UNITED STATES OF AMERICA,
                                                  Plaintiff-Appellee,

                                 v.


LACRELLE J. CLAY,
                                              Defendant-Appellant.

            Appeal from the United States District Court
               for the Eastern District of Wisconsin.
             No. 07-CR-64 — Rudolph T. Randa, Judge.


      ARGUED APRIL 29, 2014 — DECIDED May 29, 2014


   Before BAUER, FLAUM, and KANNE, Circuit Judges.

     FLAUM, Circuit Judge. LaCrelle Clay challenges his 24-month
term of reimprisonment for violating his conditions of
supervised release. Clay argues that the district court abused
its discretion by relying on a factor from the sentencing statute,
18 U.S.C. § 3553(a)(2)(A)—“the need for the sentence imposed
… to reflect the seriousness of the offense, to promote respect
for the law, and to provide just punishment for the
2                                                  No. 13-3510

offense”—that is not listed in the statute governing post-
revocation sentencing, 18 U.S.C. § 3583(e). We now join the
majority of circuits that have addressed the question and
conclude that consideration of § 3553(a)(2)(A) in revoking
supervised release is not a procedural error. Accordingly, we
affirm.
    Clay’s supervised release began in May 2013, after he
served a seven-year sentence for possession with intent to
distribute cocaine base and using a gun during a
drug-trafficking crime. See 21 U.S.C. § 841(a)(1); 18 U.S.C.
§ 924(c)(1)(A)(i). Within months, he was arrested twice for drug
offenses and convicted of a new crime. The first arrest occurred
in June: Clay fled on foot during a traffic stop outside his
sister’s residence and tried to hide a bag of marijuana in the
house, where police officers found digital scales, plastic
baggies, and a safe, all covered in marijuana residue. He
pleaded no contest to a state charge of obstructing a police
officer and received a year of probation and a suspended
sentence of 60 days in jail. In September, Clay was arrested
again during a traffic stop after police found what they
believed to be synthetic marijuana stashed in his pants pocket
and in the car’s center console. He was issued a municipal
citation.
    In addition to those two incidents, Clay committed seven
other violations of his supervised release between May and
October. He continued using drugs, failed to take three drug
tests, lied about his whereabouts, did not make a good-faith
effort to find a job, did not cooperate with Racine County’s
Child Support Enforcement Office, failed to submit monthly
supervision reports for May or June, and continued associating
No. 13-3510                                                    3

with other felons (he had been sharing a ride with another
felon during the September traffic stop).
    The district court concluded that Clay’s state conviction for
obstructing an officer was a Grade B violation—which is
defined as a crime punishable by more than one year in prison,
see U.S.S.G. § 7B1.1(a)(2)—because Clay faced up to two years’
imprisonment due to his status as a repeat offender. (Clay’s
other violations were classified as Grade C.) Based on the
Grade B violation, see U.S.S.G. § 7B1.1(b), and Clay’s
criminal-history category of V, the recommended range was 18
to 24 months’ imprisonment. See U.S.S.G. § 7B1.4.
    The court revoked Clay’s supervised release and sentenced
him to 24 months. The district judge explained that he
considered the usual sentencing factors, including the need “to
reflect the seriousness of the offense, promote respect for the
law, create a just punishment, provide adequate deterrence
and protect the public from further crimes.” See 18 U.S.C.
§ 3553(a)(2)(A)–(C). The judge noted that Clay had received a
below-guidelines sentence in his underlying criminal case but
then had “disregarded completely and totally” conditions of
release imposed by the court. The judge rejected Clay’s
assertions that he had learned from his mistakes and was
working to find a job, stating “[t]hat’s what you told me at the
original sentenc[ing].” Because Clay had received “a break the
first time,” the court reasoned that 24 months in prison was
necessary to communicate the seriousness of Clay’s violations
and promote respect for the law.
   On appeal Clay argues that the court abused its discretion
by relying on § 3553(a)(2)(A), a subsection excluded from the
4                                                       No. 13-3510

list of factors that courts may consider when revoking a term
of supervision. Under 18 U.S.C. § 3583(e), the statute governing
revocation, courts may consider “sections 3553(a)(1), (a)(2)(B),
(a)(2)(C), (a)(2)(D), (a)(4), (a)(5), (a)(6), and (a)(7).” Clay argues
that the district court erred by basing its resentencing decision
almost entirely on factors listed in an excluded subsection,
§ 3553(a)(2)(A), which instructs courts to consider the
seriousness of the offense, the need to promote respect for the
law, and the need for just punishment.
    Clay did not raise this § 3553(a)(2)(A) challenge in the
district court, and the parties disagree about whether our
standard of review should be for an abuse of discretion or
plain error. Compare United States v. Bartlett, 567 F.3d 901, 910
(7th Cir. 2009) (abuse-of-discretion standard applied when
defendant argued for and gave reasons for lower sentence),
with United States v. Pitre, 504 F.3d 657, 663–64 (7th Cir. 2007)
(plain-error standard applied when defendant did not
challenge district court’s lack of explanation for a term of
imprisonment above the range recommended in U.S.S.G.
§ 7B1.4). But we need not resolve the disagreement because
Clay’s argument fails under either standard.
    We have not previously addressed the extent to which
district courts may consider § 3553(a)(2)(A) when revoking
supervised release. But we now join the majority of circuits
that have faced this issue and rule that this subsection may be
considered so long as the district court relies primarily on the
factors listed in § 3583(e), including the nature and
circumstances of the violations, the history and characteristics
of the defendant, the need to protect the public, and the need
for adequate deterrence. As those circuits have noted, there is
No. 13-3510                                                       5

significant overlap between these factors and § 3553(a)(2)(A):
the “nature” of a violation includes its “seriousness,” see United
States v. Young, 634 F.3d 233, 241 (3d Cir. 2011); United States v.
Lewis, 498 F.3d 393, 400 (6th Cir. 2007); United States v. Williams,
443 F.3d 35, 47–48 (2d Cir. 2006), and “promot[ing] respect for
the law” is a means of deterring future violations, see United
States v. Webb, 738 F.3d 638, 641–42 (4th Cir. 2013); United States
v. Vargas-Davila, 649 F.3d 129, 131–32 (1st Cir. 2011).
    By contrast, two circuits bar consideration of § 3553(a)(2)(A)
because Congress excluded it from the list of relevant factors
in § 3583(e). See United States v. Miller, 634 F.3d 841, 844 (5th
Cir. 2011); United States v. Hammons, 558 F.3d 1100, 1104 (9th
Cir. 2009). But the Sentencing Commission’s introduction to
chapter 7 of the guidelines explains that the reason courts
should not focus on § 3553(a)(2)(A) in revocation hearings is
the provision’s “just punishment” clause; revocation is a
sanction for violating the terms of supervision, not punishment
for a new crime. See U.S.S.G. ch. 7, pt. A, 3(b); cf. United States
v. Miqbel, 444 F.3d 1173, 1182 (9th Cir. 2006) (“[T]he difference
between sanctioning a supervised release violator for breach of
trust and punishing him in order to promote respect for the
law is subtle indeed.”).
    The district court did not abuse its discretion by imposing
a term of 24 months—which was within the range
recommended by the policy statements in § 7B1.4 —because
the court primarily relied on factors listed in § 3553(a)(1),
namely, the defendant’s personal characteristics and the nature
of his violations. First, the court discussed Clay’s new criminal
conviction and eight other violations and noted Clay’s poor
6                                                    No. 13-3510

response to supervision. Second, the judge explained that this
misconduct was particularly egregious because Clay, who had
been age 21 at the time of his original sentencing, had received
a sentence six months below the guidelines range in order to
help him learn from his mistakes. See U.S.S.G. § 7B1.4 cmt. n.4
(noting that an “upward departure may be warranted” if
defendant violates supervised release after receiving a
below-guidelines sentence). Although the judge referred to
“just punishment,” his remarks in context appropriately
describe a sanction that conveys the importance of obeying
conditions of supervised release. The judge’s decision to
reimprison Clay for 24 months for repeated, flagrant violations
was not “fundamentally wrong, arbitrary, or fanciful,” United
States v. Paul, 542 F.3d 596, 599 (7th Cir. 2008), and thus not an
abuse of discretion, see United States v. Musso, 643 F.3d 566,
570–71 (7th Cir. 2011) (revocation sentence justified by
repeated violations); United States v. Neal, 512 F.3d 427, 438–39
(7th Cir. 2008) (same); United States v. Salinas, 365 F.3d 582,
589–90 (7th Cir. 2004) (same).
                                                    AFFIRMED.